By the Court.
As the exceptions stand, there is no question open to revision by this court. The plaintiffs assented to the rendition of a verdict for the defendant, and cannot now be heard to say that it is not well maintained in point of law. It would have been otherwise if it had appeared that the verdict was founded on any ruling of the court affecting the merits of the case. But none such was made. No decision or direction was given which touched the right of the plaintiffs to recover in the action. The only ruling made was on the question of an amendment of the plaintiffs’ declaration, by which they sought to set out substantially a new cause of action. But the allowance of the amendment was within the discretion of the court below, to which no exception lies. Payson v. Macomber, 3 Allen, 69 Gwynn v. Globe Locomotive Works, 5 Allen, 317.

Exceptions overruled.